Mr. Justice Harker delivered the opinion of the court. Appellee was summoned as garnishee in an attachment suit commenced by Henry 0. Sumpter against the Supreme Sitting Order of the Iron Hall, an Indiana corporation, for the purpose of obtaining satisfaction of an indebtedness alleged to be due from the Order to Sumpter, out of a fund-held by appellee as cashier of Local Branch No. 208 of the Order, located at Blandinsville, Ill. It would render this opinion too lengthy to discuss all the points of contention urged upon us in the printed argument of counsel. We shall therefore confine ourselves to the questions which grow out of the contention of appellee that, the Supreme Sitting Order of the Iron Hall is a foreign insurance company, and not having complied with the laws of this State authorizing it to do business within its borders,.' it could not itself maintain a suit against him, and hence Sumpter can not in its name maintain such suit .for his use, because, in our view, they are the leading and controlling questions in the cáse. - In reply to that contention Sumpter claims, first, that such corporation is not an insurance company within the meaning- of the statute requiring a license to transact business in the State; and second, if it be deemed such an insurance company, appellee is estopped from pleading its want of authority. While we think there is enough in the record to support the conclusion that the Supreme Sitting Order- of :the Iron Hall is an insurance company. within the .meaning of the statute, we are relieved from, a,. discussion of that question by the following stipulation,! contained in the agreed statement of facts submitted upon the trial: “ That the said cor-, poration is not authorized under the provisions of the laws of the State of Illinois to transact the- business for which the same was organized, in the State" óf. Illinois,, and has. never been, so authorized.” .....i .... ;...... Here is a plain stipulation that this Indiana corporation^ has never been authorized to charter local branches in Illinois nor transact in Illinois any other business contemplated by its corporate organization. What right "of supervision, then, had it over the so-called Local Branch Ho. 2081 How was it entitled to any of the funds raised by dues and assessments paid by members of the Local Branch % The right of Sumpter as the usee of the corporation in a garnishment proceeding against the custodian of the funds is no greater than that of the corporation. It is a well established doctrine in garnishment proceedings that the garnisheeing creditor will have no greater right to recover of the party garnisheed than the debtor in whose name the suit is conducted. Webster et al. v. Steele et al., 75 Ill. 544; Richardson et al. v. Lester et al., 83 Ill. 55; Capes v. Burgess et al., 153 Ill. 61; Sangamon Coal Mining Co. v. Richardson, 33 Ill. App. 277; Lorenson v. Rush, 68 Ill. App. 532. The chief contention of appellant, however, is that appellee is estopped from pleading the corporation’s want of authority to transact business in this State. His argument, is: The corporation can not, itself, plead its failure to comply with the statutes as a defense in a suit against it. An agent of the corporation has no greater right than his principal in that regard. Appellee is the agent of this corporation, and is therefore estopped from pleading the failure of the corporation to comply with the statute. The fallacy of the argument lies in the assumption that appellee is the agent of the corporation. He is merely the custodian of a fund. He received none of it from the corporation, and, as we have seen, it has no right to it. As the custodian of this fund, he is the agent of the individual members of Local Branch Ho. 208. He is not estopped from denying that he is the agent of the corporation because he received the fund by virtue of Section 1 of Law 2, which declares that “ the fund is the property of the Supreme Sitting Order,” etc., for the reason that when he received it he was ignorant of the fact that the company had not complied with the law. ' The record showed that a chancery suit is now pending in the Circuit Court of McDonough County over this very fund—a suit in which appellee and Sumpter are parties defendant. If the organization of Local Branch Ho. 208 was unauthorized, and the fund was raised by dues and assessments paid by Sumpter and other members under the belief that the Indiana corporation had complied with the law authorizing its organization, it would seem that the proper place for Sumpter to have his rights in that fund determined, would be in that suit. The judgment of the County Court is right. Judgment affirmed.